Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification Objections
The disclosure is objected to because of the following informalities: 
In paragraph [0029] line 4, there is a double period typo. 
Appropriate correction is required.


Claim Objections
Claims 1-16 are objected to because of the following informalities:
In claim 1 line 7, "set." should read "set; and" to conform to claim standards (See MPEP 608.01(m); specifically, periods may not be used elsewhere in the claims except for abbreviations).
Claims 2-9 are objected to by virtue of incorporating by reference the objected to language in claim 1, (see MPEP 608.01(n)(III) – “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”).
In claim 2 line 2, "the said" is redundant, "the 
In claim 2 line 3, "the said" is redundant, "the 
In claim 2 line 2, "wherein the sample subsets repository and ... are predetermined and precomputed" is poor grammar. The repository itself is not predetermined or precomputed rather the sample subsets in the repository are precomputed or predetermined. Changing the language to “wherein corresponding to the precomputed simulation sample subsets are predetermined…" would be appropriate.
In claim 3 line 3, "the said parameter set" is redundant, "the 
In claim 3 lines 3-4, "the said simulation sample set" is redundant, "the 
In claim 3 line 4-5, "the said parameter set" is redundant, "the 
Claim 4 is objected to by nature of its dependence on objected to claim 3.
In claim 4 line 3, "constraint by" should read "constrained by". 
In claim 10 line 5, “each subset in the sample subsets repository generated during a…” should read “each subset in the sample subsets repository is generated during a…”
In claim 10 line 6, "the said model" is redundant, "the 
In claim 10 line 8, "using test sample set" should read "using the test sample set".
Claims 11-12 are objected to by virtue of incorporating by reference the objected to language in claim 10, (see MPEP 608.01(n)(III) – “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”).
In claim 13 line 9, “test sample set and using precomputed simulation results” should read “test sample set and using the precomputed simulation results.”
Claims 14-16 are objected to by virtue of incorporating by reference the objected to language in claim 13, (see MPEP 608.01(n)(III) – “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”).
In claim 16 line 5, "the said simulation sample subsets" is redundant, "the . 
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"request analyzer" in claim 10 line 2
“sample selector” in claim 10 line 4
“fast simulator” in claim 10 line 7 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

With regard to “request analyzer” in claim 10 line 2, under the three prong test:
The term “means” is not used, but the term “request analyzer” is used as a generic placeholder because the term, as used in the art of Monte Carlo simulations, does not convey any structural meaning, and the term is not modified by any structure limitations in claim 10;
The functional language “to identify…” is used.
The functional language “to identify…” is not modified by sufficient structural language to achieve the function of identifying.
Paragraph [0032] refers to the request analyzer being implemented on various hardware devices “Thus, for example, any of request analyzer 210, the sample selector 220, the fast simulator 230 and/or, more generally, the example fast simulation manager 110 could be implemented by at least one of an analog or digital circuit, a logic circuit, a programmable processor, an application specific integrated circuit (ASIC), a programmable logic device (PLD) and/or a field programmable logic device (FPLD).”
Because these are computer implemented means plus function limitations, they require an additional algorithm to supplement the structure of a generic processor. See MPEP 2181(II)(B).
The algorithm to perform the function of “to identify the test parameter set for a simulated model” can be found in the last two sentences of paragraph [0034] of the specification, “at block 310, the request analyzer 210 may receive a request comprising simulation and/or parameter information (e.g., values for the parameters of the parameter set 0) for use in a fast simulation. The example request 

With regard to “sample selector” in claim 10 line 4, under the three prong test:
The term “means” is not used, but the term “sample selector” is used as a generic placeholder because the term, as used in the art of Monte Carlo simulations, does not convey any structural meaning, and the term is not modified by any structure limitations in claim 10;
The functional language “to select…” is used.
The functional language “to select…” is not modified by sufficient structural language to achieve the function of identifying.
Paragraph [0032] refers to the request analyzer being implemented on various hardware devices “Thus, for example, any of request analyzer 210, the sample selector 220, the fast simulator 230 and/or, more generally, the example fast simulation manager 110 could be implemented by at least one of an analog or digital circuit, a logic circuit, a programmable processor, an application specific integrated circuit (ASIC), a programmable logic device (PLD) and/or a field programmable logic device (FPLD).”
Because these are computer implemented means plus function limitations, they require an additional algorithm to supplement the structure of a generic processor. See MPEP 2181(II)(B).
The algorithm to perform the function of “to select a test sample set from a sample subsets repository” is found in paragraph [0035], “the sample selector 220 may select samples from the sample subsets repository 120 based on the predetermined simulation parameter values (e.g., for BETA_k). For example, at block 320, the sample selector 220 may perform a distance analysis between the values for the test parameter set THETA and the BETA_k.”


With regard to “fast simulator” in claim 10 line 7, under the three prong test:
The term “means” is not used, but the term “fast simulator” is used as a generic placeholder because the term, as used in the art of Monte Carlo simulations, does not convey any structural meaning, and the term is not modified by any structure limitations in claim 10;
The functional language “to determine…” is used.
The functional language “to determine…” is not modified by sufficient structural language to achieve the function of identifying.
Paragraph [0032] refers to the request analyzer being implemented on various hardware devices “Thus, for example, any of request analyzer 210, the sample selector 220, the fast simulator 230 and/or, more generally, the example fast simulation manager 110 could be implemented by at least one of an analog or digital circuit, a logic circuit, a programmable processor, an application specific integrated circuit (ASIC), a programmable logic device (PLD) and/or a field programmable logic device (FPLD).”
Because these are computer implemented means plus function limitations, they require an additional algorithm to supplement the structure of a generic processor. See MPEP 2181(II)(B).
The algorithm to perform the function of “to determine a result of the simulation for the test parameter set using test sample set by computing differences between simulations for the test parameter set and for one or more parameter sets corresponding to subsets in the sample subsets repository” is found in paragraph [0036], “the fast simulator 230 may apply the test parameter set THETA to the test sample set to obtain g(THETA, X_{M}). Accordingly, at block 330, the fast simulator 230 may perform a real-time simulation for the test parameter set on a selected subset of cardinality (M) rather than performing a real-time calculation for the test parameters using the entire sample set of g(THETA, X_{M})  ) and a simulation using the predetermined values for the parameters ( i.e., g(BETA_k, X_{M}) ). Then, using known computed results for the simulation for the predetermined values across the set of N samples (i.e., g(BETA_k, X_{N}) ), the fast simulator 230 can compute g(THETA, X_{N} ).”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 7-8, 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-8, and 11 of U.S. Patent No. US 10,579,754 (‘754 Patent) in view of U.S. App. 2015/0006122 (Du).

Although the claims are not identical, they are not patentably distinct from each other.

With respect to claim 1, claim 1 of the ‘754 Patent teaches A method comprising (claim 1 is a method): selecting a test sample set from a sample subsets repository, wherein the sample subsets repository consists of precomputed simulation sample subsets with each simulation sample subset corresponding to a parameter set (retrieving precomputed samples from a sample repository stored in a non-volatile memory, the precomputed samples being precomputed using a simulated model, predetermined parameter vectors, and random inputs, [claim 1 lines 3-6]; and selecting a subset of the precomputed samples stored in the local memory of the hardware processor based on the test parameter vectors, claim 1 lines 13-15); and determining a result of the simulation for the simulated 
Claim 1 of the ‘754 Patent does not teach receiving a test parameter set corresponding to a parameter set of a simulated model. However, Du teaches receiving a test parameter set corresponding to a parameter set of a simulated model (at step 502, user parameterizes one model variable corresponding to model, F, and sends it to Model Evaluation module, meaning the Model Evaluation module receives the distribution parameters, [0067] lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the step of Du with the limitations of Claim 1 of ‘754 Patent because this is simple substitution of one known element for another to obtain predictable results. Claim 1 of the ‘754 patent differs from the claimed method by substituting “using test parameter vectors as inputs” with “receiving a test parameter set corresponding to a parameter set of a simulated model”. The substitution of receiving a test parameter set was known in the art as taught by Du. One of ordinary skill in the art would have predictable results by substituting “using test parameter vectors as inputs” with “receiving a test parameter set corresponding to a parameter set of a simulated model”. 


With respect to claim 2, the ‘754 Patent in view of Du teaches all of the limitations of claim 1, as noted above. The ‘754 Patent further teaches wherein the sample subsets repository and the said parameter sets are predetermined and precomputed (precomputed samples being precomputed using a simulated model, predetermined parameter vectors, [claim 1 lines 5-6]) prior to the receiving of the said test parameter set ([claim 2]).

With respect to claim 3, the ‘754 Patent in view of Du teaches all of the limitations of claim 1, as noted above. The ‘754 patent does not teach wherein a simulation sample subset corresponding to a parameter set is selected from members of a simulation sample set corresponding to the said parameter set, wherein the said simulation sample set follows the statistical distributions determined by the said parameter set. However, Du teaches wherein a simulation sample subset corresponding to a parameter set is selected from members of a simulation sample set corresponding to the said parameter set (at step 507, the incompletely divisible problem P is simulated using sub-model parameters that were stored in the temporary storage or cache, the sub-model corresponds to a sub-problem and corresponding parameters, paragraph that is incorrectly numbered after 0067 as [7 cloud computation] lines 7-15), wherein the said simulation sample set follows the statistical distributions determined by the said parameter set (the corresponding parameters that were previously stored in temporary storage or cache, [7 Cloud computation] lines 12-13, come from RNTs that follow the defined distribution, [0067] lines 14-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the steps of Du with the limitations of Claim 1 of ‘754 Patent because this is combining prior art elements according to known methods to yield predictable results. Claim 1 of the ‘754 patent teaches a method referring to subsets, but doesn’t specifically refer to how the subsets correspond to sample sets. Du teaches that sub-models correspond to sub-problems which correspond to an overarching problem, P. Additionally, du teaches that RNTs selected for the sub-models follow a defined distribution. A person having ordinary skill in the art could have combined the elements of Du with the elements of the ‘754 patent, and each element would perform the same function that it performed separately. One of ordinary skill in the art would have predictable results by combining the elements of Du with claim 1 of the ‘754 patent. 


With respect to claim 5, the ‘754 Patent in view of Du teaches all of the limitations of claim 1, as noted above. The ‘754 patent further teaches selecting the test sample set based on a distance analysis between the test parameter set and the parameter sets corresponding to the simulation sample subsets ([claim 4]).


With respect to claim 7, the ‘754 Patent in view of Du teaches all of the limitations of claim 1, as noted above. The ‘754 patent further teaches wherein the size of the sample subsets repository corresponds to an amount of memory of a system allocated to compute the simulation ([claim 6]).


With respect to claim 8, the ‘754 Patent in view of Du teaches all of the limitations of claim 1, as noted above. The ‘754 Patent further teaches wherein the simulation comprises a Monte Carlo simulation that utilizes a plurality of samples to determine a result ([claim 7]).


With respect to claim 13, the ‘754 Patent teaches A non-transitory machine readable medium ([claim 8]) comprising instructions that, when executed, cause a machine to at least: select a test sample set for computing a simulation result of the simulated model, the test sample set selected from a sample subsets repository of precomputed simulation results based on parameter sets (retrieve precomputed samples from a sample repository stored in a non-volatile memory, the precomputed samples being precomputed using a simulated model, predetermined parameter vectors, and random 
Claim 8 of the ‘754 Patent does not teach determine a test parameter set for a simulated model in a simulation request. However, Du teaches determine a test parameter set for a simulated model in a simulation request (user parameterizes a variable of a model in web-based UI 410, [0066] line 22-[0067] line 8; parameterization includes receiving distribution parameters, [0021 line 5]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the step of Du with the limitations of Claim 8 of ‘754 Patent because this is simple substitution of one known element for another to obtain predictable results. Claim 8 of the ‘754 patent differs from the claimed method by substituting “using test parameter vectors as inputs” with “determine a test parameter set for a simulated model in a simulation request”. The substitution of determine a test parameter set was known in the art as taught by Du. One of ordinary skill in the art would have predictable results by substituting “using test parameter vectors as inputs” with “determine a test parameter set for a simulated model in a simulation request”. 


With respect to claim 15, the ‘754 Patent teaches all of the limitations of claim 13, as noted above. The ‘754 Patent further teaches select the test sample set based on a distance analysis, the 



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1 lines 6-7, "corresponding to a parameter set" cannot be re-introduced because "a parameter set" has already been introduced at claim 1 line 2. Because a parameter set has been introduced twice, this language is indefinite. Changing the language to "each simulation sample subset corresponding to a given parameter set" would be appropriate.
Claim 1 recites the limitation "the simulation" in line 8.  There is insufficient antecedent basis for this limitation in the claim because simulation has not yet been introduced. Changing the language to “determining a result of a simulation for the simulated model” would be appropriate.


Claim 2 recites the limitation "the said parameter sets" in line 2.  There is insufficient antecedent basis for this limitation in the claim because “parameter sets” has not yet been introduced. Changing the language to “wherein corresponding to the precomputed simulation sample subsets are predetermined…" would be appropriate.

Claim 3 recites the limitation "wherein a simulation sample subset corresponding to a parameter set is selected…" in line 2.  This language is indefinite because “simulation sample subset corresponding to a parameter set” has already been introduced at claim 1 line 7. Changing the language to "wherein a particular simulation sample subset corresponding to the parameter set is selected" would be appropriate.
Claim 3 recites the limitation "the statistical distributions" in line 4.  There is insufficient antecedent basis for this limitation in the claim because “statistical distributions” has not yet been introduced. Changing the language to “wherein the said simulation sample set follows a statistical distribution determined by the said parameter set” would be appropriate.
Claim 4 is rejected under 35 U.S.C. 112(b) by virtue of incorporating by reference the rejected to language in claim 3, (see MPEP 608.01(n)(III) – “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”).



Claim 6 is rejected under 35 U.S.C. 112(b) by virtue of incorporating by reference the rejected to language in claim 5, (see MPEP 608.01(n)(III) – “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”).


Claim 6 recites the limitation "the simulation" in line 3.  There is insufficient antecedent basis for this limitation in the claim because a simulation has not been properly introduced. Note that if the correction “determining a result of a simulation for the simulated model” is made in claim 1 line 8, this rejection will be removed.


Claim 7 recites the limitation "the size" in line 1.  There is insufficient antecedent basis for this limitation in the claim because “size” has not been properly introduced. Changing the language to “wherein a size of the sample…” would be appropriate.
Claim 7 recites the limitation "the simulation" in line 3.  There is insufficient antecedent basis for this limitation in the claim because a simulation has not been properly introduced. Note that if the correction “determining a result of a simulation for the simulated model” is made in claim 1 line 8, this rejection will be removed.


Claim 8 recites the limitation "the simulation" in line 1.  There is insufficient antecedent basis for this limitation in the claim because a simulation has not been properly introduced. Note that if the correction “determining a result of a simulation for the simulated model” is made in claim 1 line 8, this rejection will be removed.
Claim 8 recites the limitation "a result" in line 2.  This language is indefinite because “a result” has already been introduced in claim 1 line 8. Changing the language to “the result” would be appropriate.


With respect to claim 9, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a result of the simulation” in line 8, and claim 9 recites “the simulation result” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites the limitation "a result of a simulation using the test parameter set" in lines 2-3.  This language is indefinite because “a result” has already been introduced in claim 1 line 8. Changing the language to “a first result of a first simulation using the test parameter set” would be appropriate.
Claim 9 recites the limitation "a result of a simulation using one or more parameter sets corresponding to the simulation sample subsets" in lines 3-4.  This language is indefinite because “a result” has already been introduced in claim 1 line 8. Changing the language to “a second result of a second simulation using one or more parameter sets corresponding to the simulation sample subsets” would be appropriate.
Claim 9 recites the limitation "wherein the simulations" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim because “simulations” has not been introduced. Based on the specification, it seems only one simulation is “run” based on the received test parameter set, see specification [0036] lines 6-8, so see the corresponding 35 U.S.C. 112(a) rejection below.


Claim 10 recites the limitation "the test parameter set" in line 2.  There is insufficient antecedent basis for this limitation in the claim because “test parameter set” has not been introduced.
Claims 11-12 are rejected under 35 U.S.C. 112(b) by virtue of incorporating by reference the rejected to language in claim 10, (see MPEP 608.01(n)(III) – “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”).


Claim 14 recites the limitation "the predetermined values" in line 3.  There is insufficient antecedent basis for this limitation in the claim because “predetermined values” has not be introduced. Changing the language to “using 


Claim 15 recites the limitation "the simulation sample subsets" in line 5.  There is insufficient antecedent basis for this limitation in the claim because “simulation sample subsets” has not been introduced. This language mirrors language of claim 1, whereas claim 13 refers to the same element as precomputed simulation results in the sample subsets repository” would be appropriate.


Claim 16 recites the limitation "a simulation applying one or more parameter sets" in lines 4-5.  This language is indefinite because “a simulation” has already been introduced in claim 16 line 3. Changing the language to “a second simulation using one or more parameter sets” would be appropriate.
Claim 16 recites the limitation "the simulation sample subsets" in line 5.  There is insufficient antecedent basis for this limitation in the claim because “simulation sample subsets” has not been introduced. This language mirrors language of claim 1, whereas claim 13 refers to the same element as “precomputed simulation results”, claim 13 line 7. Changing the language to, “corresponding to the precomputed simulation results to the test sample set” would be appropriate.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MEPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method comprising: 
receiving a test parameter set corresponding to a parameter set of a simulated model; 
selecting a test sample set from a sample subsets repository, wherein the sample subsets repository consists of precomputed simulation sample subsets with each simulation sample subset corresponding to a parameter set. 
determining a result of the simulation for the simulated model for the test parameter set using the test sample set.
The limitation of “wherein the sample subsets repository consists of precomputed simulation sample subsets with each simulation sample subset corresponding to a parameter set” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation" can be performed by performing a Monte Carlo simulation (i.e., taking an empirical mean as seen in eq. 3 of the specification, [0009]) and storing the result in a repository (see specification, [0018]). The MPEP notes that calculations are patent ineligible subject matter. See MPEP 2106.04(a)(2)(I)(C) example (i).
The limitation of “determining a result of the simulation for the simulated model for the test parameter set using the test sample set” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation" can be performed by performing a Monte Carlo simulation (i.e., calculating the results of the first term in eq. 7 from the specification, [0014]) and mathematically combining the result with stored results in a repository (See eq. 6 and eq. 7 from the specification, paragraph [0014] and paragraph [0036]). The MPEP notes that calculations are patent ineligible subject matter. See MPEP 2106.04(a)(2)(I)(C) example (i).
Under step 2A prong two, the judicial exception has not been integrated into a practical application. In particular the claim only recites two additional limitations that are not an abstract idea: (1) receiving a test parameter set corresponding to a parameter set of a simulated model; and (2) selecting a test sample set from a sample subsets repository.
The first additional limitation of “receiving a test parameter set corresponding to a parameter set of a simulated model” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation of “receiving a test parameter…” is insignificant 
The second additional limitation of “selecting a test sample set from a sample subsets repository” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation of “selecting a test sample set…” is insignificant extra-solution activity because it amounts to data gathering in order to perform calculations using the data. See MPEP 2106.05(g) example (iv). In a process that claims a mathematical calculation, selecting data for that mathematical calculation does not add a meaningful limitation to the abstract idea.
If the claim, as a whole, integrates the recited judicial exception into a practical application, then it would be patent eligible. Although the claim includes the elements of a “repository” and “precomputed” simulations, these terms seem to be merely using a computer as a tool to perform an abstract idea, so they fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f). Furthermore, the claim, as a whole, may have a practical application for option pricing, specification [0009], but the MPEP notes that these types of calculations are patent ineligible subject matter. See MPEP 2106.04(a)(2)(I)(C) example (i).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.


With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method as defined in claim 1, wherein the sample subsets repository and the said parameter sets are predetermined and precomputed prior to the receiving of the said test parameter set. This limitation, as drafted and under a broadest reasonable interpretation, is directed to performing a mathematical calculation at a time relative to other parts of the claim. Performing a mathematical calculation is not patent ineligible. See MPEP 2106.04(a)(2)(I)(C). For example, an empirical mean can be calculated and stored prior to receiving the test parameter set. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 2 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.



With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method as defined in claim 3, wherein the simulation sample subset is selected from members of the simulation sample set by minimizing a statistical distance between the sample subset and the sample set constraint by the cardinality of the sample subset. This limitation, as drafted and under a broadest reasonable interpretation, is directed to performing a mathematical calculation, particularly a distance calculation. Performing a mathematical calculation is not patent ineligible. See MPEP 2106.04(a)(2)(I)(C). For example, a distance can be calculated by calculating the difference between corresponding points in the set and the subset. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 3. The 


With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method as defined in claim 1, further comprising selecting the test sample set based on a distance analysis between the test parameter set and the parameter sets corresponding to the simulation sample subsets. This limitation, as drafted and under a broadest reasonable interpretation, is directed to performing a mathematical calculation, particularly a distance calculation. Performing a mathematical calculation is not patent ineligible. See MPEP 2106.04(a)(2)(I)(C). For example, a distance can be calculated by calculating the difference between corresponding values in the test parameter set and the parameter sets. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 5 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method as defined in claim 5, further comprising applying weights to each member of the test sample set based on the distance analysis; and using the weights to determine the result of the simulation. This limitation, as drafted and under a broadest reasonable interpretation, is directed to performing a mathematical calculation, particularly combining simulation 

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method as defined in claim 1, wherein the size of the sample subsets repository corresponds to an amount of memory of a system allocated to compute the simulation. This limitation, as drafted, is directed to claiming a mathematical relationship, particularly the relationship between the size of the sample subsets repository and the amount of memory of a system allocated to compute the simulation. Claiming a mathematical relationship is not patent ineligible. See MPEP 2106.04(a)(2)(I)(A). For example, the size of the sample subsets repository may be equal to the number of samples, M, times the number of parameters, k; and the allocated memory must be greater than or equal to M * k, see specification [0019]. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 7 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.


With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method as defined in claim 1, wherein the simulation comprises a Monte Carlo simulation that utilizes a plurality of samples to determine a result. This limitation, as drafted and under a broadest reasonable interpretation, is directed to performing a mathematical calculation, particularly performing random sampling to calculate a result. Performing a mathematical calculation is not patent ineligible. See MPEP 2106.04(a)(2)(I)(C). For example, a set of randomly sampled points may be averaged together to determine a result to perform this limitation, see specification (eq. 3) [0009]. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 8 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.


With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method as defined in claim 1, further comprising determining the simulation result by determining a difference between a result of a simulation using the test parameter set and a result of a simulation using one or more parameter sets corresponding to the simulation sample subsets, wherein the simulations are run using the test parameter set. This limitation, as drafted and under a broadest reasonable interpretation, is directed to performing a mathematical calculation, particularly subtraction. Performing a mathematical calculation is not patent ineligible. See MPEP 2106.04(a)(2)(I)(C). For example, a first result may be subtracted from a second result to perform this limitation, see specification (eq. 7) [0014]. This judicial exception is not integrated 


With respect to claim 10, applying step 1, the preamble of claim 10 claims an apparatus so this claim falls within the statutory category of a machine. In order to apply to apply step 2A, a recitation of claim 10 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim(s) recite(s):
An apparatus comprising: 
a request analyzer to identify the test parameter set for a simulated model; 
a sample set selector to select a test sample set from a sample subsets repository, each subset in the sample subsets repository generated during a prior simulation run of the said model using a predetermined parameter set; and 
a fast simulator to determine a result of the simulation for the test parameter set using test sample set by computing differences between simulations for the test parameter set and for one or more parameter sets corresponding to subsets in the sample subsets repository.
The limitation of “a request analyzer to identify the test parameter set for a simulated model” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation" can be performed in the human mind by either thinking of one or more values to be used as parameters in the parameter set or thinking of the 
The limitation of “each subset in the sample subsets repository generated during a prior simulation run of the said model using a predetermined parameter set” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation" can be performed by performing a Monte Carlo simulation (i.e., taking an empirical mean as seen in eq. 3 of the specification, [0009]) and storing the result in a repository (see specification, [0018]). The MPEP notes that calculations are patent ineligible subject matter. See MPEP 2106.04(a)(2)(I)(C) example (i).
The limitation of “a fast simulator to determine a result of the simulation for the test parameter set using test sample set by computing differences between simulations for the test parameter set and for one or more parameter sets corresponding to subsets in the sample subsets repository” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation" can be performed by performing a Monte Carlo simulation (i.e., calculating the results of the first term in eq. 7 from the specification, [0014]) and mathematically combining the result with stored results in a repository (See eq. 6 and eq. 7 from the specification, paragraph [0014] and paragraph [0036]). The MPEP notes that calculations are patent ineligible subject matter. See MPEP 2106.04(a)(2)(I)(C) example (i).
Under step 2A prong two, the judicial exception has not been integrated into a practical application. In particular the claim only recites one additional limitation that is not an abstract idea: (1) a sample set selector to select a test sample set from a sample subsets repository.
The first and only additional limitation of “a sample set selector to select a test sample set from a sample subsets repository” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation of “selecting a test sample set…” is insignificant 
If the claim, as a whole, integrates the recited judicial exception into a practical application, then it would be patent eligible. Although the claim includes the elements of a “repository” and “predetermined” parameter sets, these terms seem to be merely using a computer as a tool to perform an abstract idea, so they fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f). Furthermore, the claim, as a whole, may have a practical application for option pricing, specification [0009], but the MPEP notes that these types of calculations are patent ineligible subject matter. See MPEP 2106.04(a)(2)(I)(C) example (i).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
Here, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of (1) “a sample set selector to select a test sample set from a sample subsets repository”  is not significantly more because the courts have found storing and retrieving information from memory to be well understood, routine, and conventional. See MPEP 2106.05(d)(II). Looking at the organization of the claimed elements, the three elements  “request analyzer”, “sample set selector”, and “fast simulator” do not directly reference each other, and are defined by functional limitations, so these steps are not arrange in an unconventional manner. For the 


With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The apparatus of claim 10, wherein the sample set selector is further to perform a distance analysis to select the test sample set, the distance analysis based on the distance between the test parameter set and parameter sets corresponding to the simulation sample subsets of the sample subsets repository. This limitation, as drafted and under a broadest reasonable interpretation, is directed to performing a mathematical calculation, particularly a distance calculation. Performing a mathematical calculation is not patent ineligible. See MPEP 2106.04(a)(2)(I)(C). For example, a distance can be calculated by calculating the difference between corresponding values in the test parameter set and the parameter sets. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 10. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 11 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.


With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The apparatus of claim 10, wherein the sample set selector is to select the test sample set based on an optimization that minimizes a difference between an expectation of a result of the simulation of the simulated model and a result obtained by a simulation of the simulated model that uses the results of the precomputed simulations and test sample set. This limitation, as drafted and under a broadest reasonable interpretation, is directed to performing a mathematical calculation, particularly a difference calculation. Performing a mathematical calculation is not patent ineligible. See MPEP 2106.04(a)(2)(I)(C). For example, a difference can be calculated by calculating the difference between an analytical integration and a numerical integration. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 10. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 12 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.


With respect to claim 13, applying step 1, the preamble of claim 13 claims a non-transitory machine readable medium so this claim falls within the statutory category of a manufacture. In order to apply to apply step 2A, a recitation of claim 13 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim(s) recite(s):
A non-transitory machine readable medium comprising instructions that, when executed, cause a machine to at least: 
determine a test parameter set for a simulated model in a simulation request; 
select a test sample set for computing a simulation result of the simulated model, the test sample set selected from a sample subsets repository of precomputed simulation results based on parameter sets; and 
computing the simulation result by applying the test parameter set to the test sample set and using precomputed simulation results.
The limitation of “determine a test parameter set for a simulated model in a simulation request;” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation" can be performed in the human mind by either thinking of one or more values to be used as parameters in the parameter set or thinking of the values and writing them down own a piece of paper. The MPEP notes that a mental processes "can be performed in the human mind, or by a human using a pen and paper.” See MPEP 2106.04(a)(2)(III).
The limitation of “the test sample set selected from a sample subsets repository of precomputed simulation results based on parameter sets;” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation" can be performed by performing a Monte Carlo simulation (i.e., taking an empirical mean as seen in eq. 3 of the specification, [0009]) and storing the result in a repository (see specification, [0018]). The MPEP notes that calculations are patent ineligible subject matter. See MPEP 2106.04(a)(2)(I)(C) example (i).
The limitation of “computing the simulation result by applying the test parameter set to the test sample set and using precomputed simulation results” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation" can be performed by performing a Monte Carlo simulation (i.e., calculating the results of the first term in eq. 7 from the specification, [0014]) and mathematically combining the result with stored results in a repository (See eq. 6 and eq. 7 from the specification, paragraph [0014] and paragraph [0036]). The MPEP notes that calculations are patent ineligible subject matter. See MPEP 2106.04(a)(2)(I)(C) example (i).

The first and only additional limitation of “select a test sample set for computing a simulation result of the simulated model,” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation of “select a test sample set…” is insignificant extra-solution activity because it amounts to data gathering in order to perform calculations using the data. See MPEP 2106.05(g) example (iv). In a process that claims a mathematical calculation, selecting data for that mathematical calculation does not add a meaningful limitation to the abstract idea.
If the claim, as a whole, integrates the recited judicial exception into a practical application, then it would be patent eligible. Although the claim includes the elements of a “repository” and “precomputed” simulation results, these terms seem to be merely using a computer as a tool to perform an abstract idea, so they fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f). Furthermore, the claim, as a whole, may have a practical application for option pricing, specification [0009], but the MPEP notes that these types of calculations are patent ineligible subject matter. See MPEP 2106.04(a)(2)(I)(C) example (i).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.


With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The non-transitory machine readable medium of claim 13, wherein the instructions, when executed further cause the machine to: retrieving results of precomputed simulations using the predetermined values from a sample subsets repository, wherein the sample subsets repository comprises a persistent, byte-addressable memory accessible via a memory fabric. This judicial exception is not integrated into a practical application because it is claiming insignificant extra-solution activity. The limitation of “retrieving results…” amounts to insignificant extra-solution activity because it is data gathering in order to perform calculations using the data. See MPEP 2106.05(g) example iv. In a process that is directed to a mathematical calculation, retrieving data for that mathematical calculation does not add a meaningful limitation to the abstract idea. The limitation of “retrieving results of precomputed simulations using the predetermined values from a sample subsets repository, wherein the sample subsets repository comprises a persistent, byte-addressable memory accessible via a memory fabric” is not significantly more because the courts have found storing and retrieving information from memory to be well understood, routine, and conventional. See MPEP 

With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The non-transitory machine readable medium of claim 13, wherein the instructions, when executed further cause the machine to: select the test sample set based on a distance analysis, the distance analysis comprising determining a distance between the test parameter set and parameter sets corresponding to the simulation sample subsets in the sample subsets repository. This limitation, as drafted and under a broadest reasonable interpretation, is directed to performing a mathematical calculation, particularly a distance calculation. Performing a mathematical calculation is not patent ineligible. See MPEP 2106.04(a)(2)(I)(C). For example, a distance can be calculated by calculating the difference between corresponding values in the test parameter set and the parameter sets. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 13. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 15 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 16, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) 16. The non-transitory machine readable medium of claim 13, wherein the instructions, when executed cause the machine to: determine the difference between a simulation when applying the test parameter set to the test sample set and a simulation applying one or more parameter sets corresponding to the said simulation sample subsets to the test sample set. This limitation, as drafted and under a broadest reasonable interpretation, is directed to performing a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. App. 2015/0006122 (Du).


	With respect to claim 1, Du teaches A method comprising (see computer implemented process of FIG. 5, [0067] lines 1-2): receiving a test parameter set corresponding to a parameter set of a simulated model (at step 502, user parameterizes one model variable corresponding to model, F, and 


	With respect to claim 2, Du teaches all of the limitations of claim 1, as noted above. Du further teaches wherein the sample subsets repository and the said parameter sets are predetermined and precomputed prior to the receiving of the said test parameter set (RNTs from DigitBank_TM are obtained from past modeling and simulation, [0067] line 13).


With respect to claim 3, Du teaches all of the limitations of claim 1, as noted above. Du further teaches wherein a simulation sample subset corresponding to a parameter set is selected from members of a simulation sample set corresponding to the said parameter set (at step 507, the incompletely divisible problem P is simulated using sub-model parameters that were stored in the temporary storage or cache, the sub-model corresponds to a sub-problem and corresponding parameters, see paragraph that is incorrectly numbered after 0067 as [7 cloud computation] lines 7-15), wherein the said simulation sample set follows the statistical distributions determined by the said 


With respect to claim 8, Du teaches all of the limitations of claim 1, as noted above. Du further teaches wherein the simulation comprises a Monte Carlo simulation that utilizes a plurality of samples to determine a result ([0067] line 28).


With respect to claim 13, Du teaches A non-transitory machine readable medium comprising instructions that, when executed, cause a machine to at least (method implemented in a hardware environment, [0091]): determine a test parameter set for a simulated model in a simulation request (user parameterizes a variable of a model in web-based UI 410, [0066] line 22-[0067] line 8; parameterization includes receiving distribution parameters, [0021 line 5]); select a test sample set for computing a simulation result of the simulated model (at step 504, Model Evaluation module moves, from DigitBank_TM to temporary storage, RNTs that passed the check of following the defined distribution, [0067] lines 11-16), the test sample set selected from a sample subsets repository of precomputed simulation results based on parameter sets (user may opt-in to have Digitbank_TM storage that stores variable information, simulation results, and corresponding RNTs, [0071] lines 18-21); and computing the simulation result by applying the test parameter set to the test sample set and using precomputed simulation results (at step 512, synthesize results from previous steps, [0070]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. App. 2015/0006122 A1 (Du) in view of U.S. App. 2015/0234956 A1 (Joshi).

With respect to claim 4, Du teaches all of the limitations of claim 3, as noted above. Du does not teach wherein the simulation sample subset is selected from members of the simulation sample set by minimizing a statistical distance between the sample subset and the sample set constraint by the cardinality of the sample subset. However, Joshi teaches wherein the simulation sample subset is selected from members of the simulation sample set by minimizing a statistical distance between the sample subset and the sample set constrained by the cardinality of the sample subset (system chooses the smallest number of components that maximizes a fit statistic, [0184] lines 11-16; by minimizing a distance based objective function, [0196] lines 5-7).
It would have been obvious to one skilled in the art before the effective filing date to combine Du with Joshi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Du discloses a method of dividing up a mathematical complex problem into sub-problems, so the sub-problems can be solved in a parallel fashion (see FIG. 3). Joshi teaches that, at some point, even by adding more nodes to a system, .
	

With respect to claim 5, Du teaches all of the limitations of claim 1, as noted above. Du does not teach selecting the test sample set based on a distance analysis between the test parameter set and the parameter sets corresponding to the simulation sample subsets. However, Joshi teaches selecting the test sample set based on a distance analysis between the test parameter set (parametric distribution, [0180]) and the parameter sets corresponding to the simulation sample subsets (empirical or nonparametric distribution, [0180]).
It would have been obvious to one skilled in the art before the effective filing date to combine Du with Joshi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Du discloses a method of dividing up a mathematical complex problem into sub-problems, so the sub-problems can be solved in a parallel fashion (see FIG. 3). Joshi teaches that, at some point, even by adding more nodes to a system, the incremental benefit of parallelization may decrease because of the overhead of synchronizing communications among nodes, [0125]. Joshi teaches that a complex problem that cannot be computed in closed form may be solved by further approximating a compound probability distribution, [0180], to .

With respect to claim 6, Du in view of Joshi teaches all of the limitations of claim 5, as noted above. Joshi further teaches applying weights (P denotes the set of mixing probabilities, [0211] lines 3-4) to each member of the test sample set based on the distance analysis, (the mixture that maximizes the fit statistic with smallest number of components is chosen as the best mixture, [0211] lines 13-14); and using the weights to determine the result of the simulation (compressed approximating parametric distribution 1695 is produced, [0178] lines 1-4).
It would have been obvious to one skilled in the art before the effective filing date to combine Du with Joshi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Du discloses a method of dividing up a mathematical complex problem into sub-problems, so the sub-problems can be solved in a parallel fashion (see FIG. 3). Joshi teaches that, at some point, even by adding more nodes to a system, the incremental benefit of parallelization may decrease because of the overhead of synchronizing communications among nodes, [0125]. Joshi teaches that a complex problem that cannot be computed in closed form may be solved by further approximating a compound probability distribution, [0180], to smaller set of numbers that contains just the parameter estimates, [0181]. More complex distributions, such as those with a long tail, can be approximated using two or more component distributions in a mixture distribution that are combined with weights, p, called mixing probabilities, [0184]). A person having skill in the art would have a reasonable expectation of successfully reducing the number of .

With respect to claim 15, Du teaches all of the limitations of claim 13, as noted above. Du does not teach select the test sample set based on a distance analysis, the distance analysis comprising determining a distance between the test parameter set and parameter sets corresponding to the simulation sample subsets in the sample subsets repository. However, Joshi teaches select the test sample set based on a distance analysis, the distance analysis comprising determining a distance between the test parameter set (parametric distribution, [0180]) and parameter sets corresponding to the simulation sample subsets in the sample subsets repository (empirical or nonparametric distribution, [0180]).
It would have been obvious to one skilled in the art before the effective filing date to combine Du with Joshi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Du discloses a method of dividing up a mathematical complex problem into sub-problems, so the sub-problems can be solved in a parallel fashion (see FIG. 3). Joshi teaches that, at some point, even by adding more nodes to a system, the incremental benefit of parallelization may decrease because of the overhead of synchronizing communications among nodes, [0125]. Joshi teaches that a complex problem that cannot be computed in closed form may be solved by further approximating a compound probability distribution, [0180], to smaller set of numbers that contains just the parameter estimates, [0181]. A person having skill in the art would have a reasonable expectation of successfully reducing the number of computations from Du by modifying Du with the reduced number of samples of Joshi. Therefore, it would have been obvious to .



Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. App. 2015/0006122 A1 (Du) in view of “DATABASE MEETS SIMULATION: TOOLS AND TECHNIQUES” (Haas)


With respect to claim 7, Du teaches all of the limitations of claim 1, as noted above. Du does not teach wherein the size of the sample subsets repository corresponds to an amount of memory of a system allocated to compute the simulation. However, Haas teaches wherein the size of the sample subsets repository corresponds to an amount of memory of a system allocated to compute the simulation (tuple bundles are stored in a Monte Carlo database, wherein the database size can be scaled up as needed, [page 122 col 2 paragraph 3]; possible because of being built on Hadoop, which allows resources such as CPU, memory, and storage to be allocated dynamically, [page 122 col 1 paragraph 4]).
It would have been obvious to one skilled in the art before the effective filing date to combined Du with Haas because this is applying a known technique (allocating memory to a database) to a known device (the DigitBank_TM database in Du) ready for improvement to yield predictable results. Du is the base reference that teaches all limitations except for running the distributed database on Hadoop. Du is ready for improvement because allocating memory dynamically allows for more efficient use of resources. Haas teaches a known technique that “Hadoop vastly simplifies development of parallel programs”, [page 122 col 1 paragraph 4]. One having ordinary skill in the art would have recognized that applying the known technique in Haas of using Hadoop would yield the predictable result of making the .
	


	
Claims 9-10  and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. App. 2015/0006122 A1 (Du) in view of “Boolean Algebras” (Sikorski)

With respect to claim 9, Du teaches all of the limitations of claim 1, as noted above. Du further teaches wherein the simulations are run using the test parameter set (simulations are run based on received distribution parameters, [0067] lines 8-16). Du does not teach determining the modified simulation result by determining a difference between a result of a simulation using the test parameter set and a result of a simulation using one or more parameter sets corresponding to the simulation sample subsets. However, Sikorski teaches determining a difference between a result of a simulation using the test parameter set and a result of a simulation using one or more parameter sets corresponding to the simulation sample subsets (this is a restatement of the axiom (A ∩ -A)  ᴜ B = B, where “result of a simulation using the test parameter set” is B;  “test sample set” is A; and “result of a simulation using one or more parameter sets corresponding to the simulation sample subsets” is –A, see   [page 1, 5th axiom/identity]). 
It would have been obvious to one skilled in the art before the effective filing date to combine Du with Sikorski because this is applying a known technique (of combining a set with its compliment from Sikorski) to a known device (the system and method of Du) ready for improvement to yield predictable results. Du discloses a system that teaches all of the claimed features except for “determining a difference between a result of a simulation using the test parameter set and a result of a 



With respect to claim 10, Du teaches An apparatus comprising (see computer implemented system 400 of FIG. 4, [0066] lines 1-2): a request analyzer to identify the test parameter set for a simulated model (user parameterizes a variable of a model in web-based UI 410, [0066] line 22-[0067] line 8; parameterization includes receiving distribution parameters, [0021 line 5]); a sample set selector (Model Evaluation module 404, [0066] line 6; [0067] lines 6-7) to select a test sample set from a sample subsets repository (DigitBank_TM 403, [0055] line 4; checks to if there are existing RNTs in DigitBank_TM, [0067] lines 10-12), each subset in the sample subsets repository generated during a prior simulation run of the said model using a predetermined parameter set (obtained from past modeling and simulation, [0067] line 13); and a fast simulator to determine a result of the simulation for the test parameter set using test sample set (Synthesis module 408, [0066] lines 15-16; combines 
Du does not teach computing differences between simulations for the test parameter set and for one or more parameter sets corresponding to subsets in the sample subsets repository. However, Sikorski teaches computing differences between simulations (sets A, B, and –A, page 1) for the test parameter set (set B, page 1) and for one or more parameter sets (set –A, page 1).
It would have been obvious to one skilled in the art before the effective filing date to combine Du with Sikorski B because this is applying a known technique (of combining a set with its compliment from Sikorski) to a known device (the system and method of Du) ready for improvement to yield predictable results. Du discloses a system that teaches all of the claimed features except for “determining a difference between a result of a simulation using the test parameter set and a result of a simulation using one or more parameter sets corresponding to the simulation sample subsets”. Du further teaches to modify results by holding the unaffected model parts and only repeating the process for the affected part of the model, [0072] lines 3-7. Du is ready for improvement because it does not teach how a stored final simulation result with stored temporary simulation outputs in order to re-use the simulation result. Sikorski teaches how to combine different sets using boolean algebra rather than only using simple summations (e.g., by combining a set, A, with its compliment, -A). Du notes that storing simulation results increases reusability of the model and/or data, [0071] line 20-23. A person having skill in the art would have a reasonable expectation of successfully re-using results computed in Du by combining the final simulation result with temporary simulation outputs using the identity, A_5, provided in Sikorski. Therefore, it would have been obvious to combine Du with Sikorski to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


With respect to claim 16, Du teaches all of the limitations of claim 13, as noted above. Du does not teach determine the difference between a simulation when applying the test parameter set to the test sample set and a simulation applying one or more parameter sets corresponding to the said simulation sample subsets to the test sample set. However, Sikorski teaches determine the difference between a simulation when applying the test parameter set to the test sample set and a simulation applying one or more parameter sets corresponding to the said simulation sample subsets to the test sample set (this is a restatement of the axiom (A ∩ -A)  ᴜ B = B, where “result of a simulation using the test parameter set” is B;  “test sample set” is A; and “result of a simulation using one or more parameter sets corresponding to the simulation sample subsets” is –A, see   [page 1, 5th axiom/identity]). 
It would have been obvious to one skilled in the art before the effective filing date to combine Du with Sikorski B because this is applying a known technique (of combining a set with its compliment from Sikorski) to a known device (the system and method of Du) ready for improvement to yield predictable results. Du discloses a system that teaches all of the claimed features except for “determining a difference between a result of a simulation using the test parameter set and a result of a simulation using one or more parameter sets corresponding to the simulation sample subsets”. Du further teaches to modify results by holding the unaffected model parts and only repeating the process for the affected part of the model, [0072] lines 3-7. Du is ready for improvement because it does not teach how a stored final simulation result with stored temporary simulation outputs in order to re-use the simulation result. Sikorski teaches how to combine different sets using boolean algebra rather than only using simple summations (e.g., by combining a set, A, with its compliment, -A). Du notes that storing simulation results increases reusability of the model and/or data, [0071] line 20-23. A person having skill in the art would have a reasonable expectation of successfully re-using results computed in .




Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. App. 2015/0006122 A1 (Du) in view of “Boolean Algebra” (Sikorski) in further view of U.S. App. 2015/0234956 A1 (Joshi).
	

With respect to claim 11, Du in view of Sikorski teaches all of the limitations of claim 10, as noted above. Neither Du nor Sikorski teaches wherein the sample set selector is further to perform a distance analysis to select the test sample set, the distance analysis based on the distance between the test parameter set and parameter sets corresponding to the simulation sample subsets of the sample subsets repository. However, Joshi teaches wherein the sample set selector is further to perform a distance analysis to select the test sample set, the distance analysis based on the distance between the test parameter set (parametric distribution, [0180])  and parameter sets corresponding to the simulation sample subsets of the sample subsets repository (empirical or nonparametric distributions, [0180]).
It would have been obvious to one skilled in the art before the effective filing date to combine Du with Sikorski B because this is applying a known technique (of combining a set with its compliment from Sikorski) to a known device (the system and method of Du) ready for improvement to yield predictable results. Du discloses a system that teaches all of the claimed features except for “determining a difference between a result of a simulation using the test parameter set and a result of a simulation using one or more parameter sets corresponding to the simulation sample subsets”. Du 
It would have been obvious to one skilled in the art before the effective filing date to combine Du in view of Sikorski with Joshi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Du discloses a method of dividing up a mathematical complex problem into sub-problems, so the sub-problems can be solved in a parallel fashion (see FIG. 3). Joshi teaches that, at some point, even by adding more nodes to a system, the incremental benefit of parallelization may decrease because of the overhead of synchronizing communications among nodes, [0125]. Joshi teaches that a complex problem that cannot be computed in closed form may be solved by further approximating a compound probability distribution, [0180], to smaller set of numbers that contains just the parameter estimates, [0181]. A person having skill in the art would have a reasonable expectation of successfully reducing the number of computations from Du by modifying Du with the reduced number of samples of Joshi. Therefore, it would have been obvious to combine Du with Joshi to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


It would have been obvious to one skilled in the art before the effective filing date to combine Du with Sikorski B because this is applying a known technique (of combining a set with its compliment from Sikorski) to a known device (the system and method of Du) ready for improvement to yield predictable results. Du discloses a system that teaches all of the claimed features except for “determining a difference between a result of a simulation using the test parameter set and a result of a simulation using one or more parameter sets corresponding to the simulation sample subsets”. Du further teaches to modify results by holding the unaffected model parts and only repeating the process for the affected part of the model, [0072] lines 3-7. Du is ready for improvement because it does not teach how a stored final simulation result with stored temporary simulation outputs in order to re-use the simulation result. Sikorski teaches how to combine different sets using boolean algebra rather than only using simple summations (e.g., by combining a set, A, with its compliment, -A). Du notes that storing simulation results increases reusability of the model and/or data, [0071] line 20-23. A person having skill in the art would have a reasonable expectation of successfully re-using results computed in Du by combining the final simulation result with temporary simulation outputs using the identity, A_5, 
It would have been obvious to one skilled in the art before the effective filing date to combine Du in view of Sikorski with Joshi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Du discloses a method of dividing up a mathematical complex problem into sub-problems, so the sub-problems can be solved in a parallel fashion (see FIG. 3). Joshi teaches that, at some point, even by adding more nodes to a system, the incremental benefit of parallelization may decrease because of the overhead of synchronizing communications among nodes, [0125]. Joshi teaches that a complex problem that cannot be computed in closed form may be solved by further approximating a compound probability distribution, [0180], to smaller set of numbers that contains just the parameter estimates, [0181]. A person having skill in the art would have a reasonable expectation of successfully reducing the number of computations from Du by modifying Du with the reduced number of samples of Joshi. Therefore, it would have been obvious to combine Du with Joshi to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. App. 2015/0006122 A1 (Du) in view of US 7590581 B1 (Payne) in further view U.S. App. 2015/0234956 A1 (Joshi).

With respect to claim 14, Du teaches all of the limitations of claim 13, as noted above. Du does not specifically teach wherein the instructions, when executed further cause the machine to: retrieving results of precomputed simulations using the predetermined values from a sample subsets repository, wherein the sample subsets repository comprises a persistent, byte-addressable memory (because 
It would have been obvious to one skilled in the art before the effective filing date to combine Du in view of Sikorski with Joshi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Du discloses a method of dividing up a mathematical complex problem into sub-problems, so the sub-problems can be solved in a parallel fashion (see FIG. 3). Payne teaches that a straightforward implementation of Monte Carlo simulation is far too slow to be useful in demanding applications because a large number of samples is required in order to reduce the random variation in the Monte Carlo simulated option values to an acceptable level, [col 13 ln 60] – [col 14 ln 3]. Payne further teaches that precomputing both a large number of NA-GARCH paths and their empirical distribution functions can speed up the computations, but such precomputations need to be stored in storage rather than RAM because of the size of the results, [col 14 ln 4-19]. A person having skill in the art would have a reasonable expectation of successfully increasing the speed of computation in Du by modifying Du with the hoisting technique of Payne. Therefore, it would have been obvious to combine Du with Payne to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
It would have been obvious to one skilled in the art before the effective filing date to combine Du in view of Payne with Joshi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Du discloses a method of dividing up a mathematical complex problem into sub-problems, so the sub-problems can be .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.M./Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129